DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.



Response to Amendment


Amendment filed 2/10/2022 has been entered and fully considered. Claims 1-16 are pending. Claims 15 and 16 are withdrawn. Claim 1 is amended. No new matter is added. 
Support for the claim amendments can be found in instant published paragraph [0067] and Figure 7. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments provided 2/10/2022 were addressed in the Advisory Action dated 2/24/2022. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
__________________________________________________________________
Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) and FLICK (US 2014/0299141).
With respect to claim 1, PELEG et al. discloses a vaporizer (e.g., non-combustion) type flavor inhaler (Paragraph [0002]; Abstract) comprising an atomizer, 112, atomizing a liquid (e.g., aerosol source) without burning (Paragraphs [0059], [0027], [0028] and [0030]); and a controller, 102, (Paragraphs [0028], [0071], [0073] and [0074]). The controller is configured, through programming (Paragraphs [0044], [0045], [0055], [0069], [0086] and [0087]), to unlock and lock the vaporizer by disabling the vaporizer when connected to, and disconnected from, a smartphone, 702 (Paragraphs [0056]-[0059]) and the power can be switched on (e.g., start supply of a power output) from the battery to the atomizer (Paragraphs [0028]-[0032]) and to idle the vaporizer by keeping the heating element warm (Paragraph [0076]) while the vaping function is disabled (Figures 1-4, 11 and 15) (e.g., controlling the supply of a power output to the atomizer 
PELEG et al. does not explicitly disclose that the controller is configured, in response to a user’s puffing action, to stop supply of power output to the atomizer for the remainder of that puffing action. 
THORENS discloses a method of controlling operation of an inhaling device by using the action of a user’s puff  as compared to a recorded puff signature to enable or disable further operation of the device (Abstract). The user’s puff signature is used in an authentication processes and the natural puffing behavior of a user may be unique enough to allow for authentication based on the first few moments of puffing (Paragraphs [0084] and [0085]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the authentication of PELEG et al. by a user’s puffing action as compared to a recorded puff signature, as taught by THORENS so that the device can be secured against unauthorized users. 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the puff signature unique enough so as to further make it harder for unauthorized users to use the device. 
With a unique enough signature, THORENS indicates that the authentication can be based (e.g., in response to a puffing action) on the first few moments of puffing (e.g., during said puffing action). Thus, the scope of THORENS appears to also indicate that the device can also be disabled during the first few moments of said puffing action. Examiner believes that one of ordinary skill would also have desired a feature of disabling the power to the atomizer, as taught by THORENS, during the first few moments of puffing action, and for the remainder thereof, so that the unauthorized user can be notified immediately of the device being disabled, or even so that the authorized user can be notified immediately that they have entered the wrong puffing sequence and can subsequently attempt to enter the correct puffing sequence. 
PELEG et al. does not explicitly disclose that the power is started so that the amount of aerosol does not fall below a predetermined threshold. FLICK discloses that the rate of aerosol production is dependent on the temperature of the heating element (Paragraph [0012]) that is held constant (Paragraph [0069]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to keep the temperature of the heater constant and the rate of aerosol constant (e.g., above a predetermined threshold), as taught by FLICK so that the user gets a consistent amount of aerosol during inhalation. 
It would further be obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to restart the power to the atomizer once the user enters the correct sequence after a failed one, so that the user can use the device upon entering the correct sequence. 
With respect to claim 2, PELEG et al. discloses an atomization switch (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) that can be switch to a state where supply of the power can be turned off to the atomizer when a violation has occurred, such as a user’s puffing action (Paragraphs [0007] and [0008]; see rejection of claim 1). 
With respect to claim 3, PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081], 
With respect to claim 4, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses an atomization switch (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) that can be switch to a state where supply of the power can be turned off to the atomizer when a violation has occurred, such as a user’s puffing action (see rejection of claim 1).  
With respect to claim 5, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081]). Thus, while PELEG et al. does not explicitly disclose that the supply of power is switched on when the puff is no longer being performed, the scope of PELEG et al. does include warming of the wick using the heater even while the vaping action is 
With respect to claim 6, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 
With respect to claim 7, 
The smartphone represents the user’s interface, which when linked with the vaporizer, represents a switch to, activate power to the heater to warm the wick (Paragraph [0076]). 
With respect to claim 8, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
The smartphone represents the operation interface and first switch, which when linked with the vaporizer, represents a switch to activate power to the heater to warm the wick (Paragraph [0076]). 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 

PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]) and activates power to the atomizer when the sensor measures a puff from the user (e.g., switch in ON state). 
In the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et 
With respect to claims 9 and 10, PELEG et al. discloses that the vaporizer can limit usage to five times a day and no smoking allowed between certain times (Paragraphs [0059] and [0060]). While PELEG et al. does not explicitly disclose that the time in which smoking is allowed the supply of power is allowed while the duration of time in which vaping is not allowed the power is stopped, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power once the time period when smoking is (e.g., the time period during the day in which the wick can be warmed (Paragraph [0076]) represents the first duration) has passed so that the user is prevented from smoking. Moreover, once the first time period has passed, it would have been obvious to one having ordinary skill in the art to restart the supply of power when the time period for no smoking has passed (e.g., second duration) so that the user can resume use of the vaporizer. 
With respect to claim 11, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can be vaporized (Paragraphs [0059] and [0060]). 
The “unit for notifying” is interpreted under 35 U.S.C 112(f) as a light emitting element (See instant published paragraph [0049]) or equivalents thereof. 
The smartphone is considered an equivalent of a light emitting element given that a screen of such emits light to the user to convey information from the smartphone to the user. 
With respect to claim 12, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can’t be vaporized (Paragraphs [0059] and [0060]). 
With respect to claim 14, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). The controller is configured to turn on the power to the atomizer when the sensor senses a puff (e.g., switching is performed from a non-suction state to a suction state) (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) and from the suction state to the non-suction state (Paragraphs [0007] and [0008]). 
_______________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) and FLICK (US 2014/0299141) as applied to claims 1-12 and 14 above, and further in view of THORENS (US 2013/0306064).
With respect to claim 13, modified PELEG et al. does not explicitly disclose an absorbing member for absorbing a condensed aerosol provided on a wall surface exposed to a flow path of atomized liquid. THORENS ‘064 discloses including a capillary material that (e.g., absorbing material) on the surfaces exposed to the airflow path of the vapor so as to absorb the condensed vapor and return it to the wick and recycle the liquid and to also prevent leakage of 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745